DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance (i.e., Notice of Allowance dated 12/15/2021) or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submissions (i.e., amended claim set and remarks) filed on 03/14/2022 (“03-14-22 RCE”) have been entered.
Status of Application
	Applicant filed remarks and amended independent claims 1, 9 and 18 while adding new claims 26-28 in the 03-14-22 RCE. 
Domestic Benefit
	No claim to an application for domestic benefit.

 Foreign Priority
	No claim to an application for foreign priority. 
Information Disclosure Statement
The information disclosure statement submitted on 10/18/2019 was considered in first non-final Office action dated 09/18/2020.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference numbers 119b and 120b from Figure 1 are not mentioned in the written description. 
Reference numbers 217a, 220a, 221a, 221b and 221c from Figure 12 are not mentioned in the written description. 
Reference number 344 from Figure 13 is not mentioned in the written description. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following minor typographical informalities:
Written description page 10, paragraph 0043, lines 14-15 states, “will be urged in the +z direction” could benefit from some rephrasing for the purpose of clarity. 
Written description page 11, paragraph 0043, line 10 could benefit from a comma after M1. 
Written description page 12, paragraph 0046, line 10 states, “10 and 10” instead of “10 and 11.”
Written description page 14, paragraph 0053, line 15 states, “semiconductor chips 105 and 110” instead of “semiconductor chips 205 and 210.”
Written description page 15, paragraph 0054, line 7 states, “and the molding layer 370 relatively thick” instead of “and the molding layer 370 is relatively thick.”
Appropriate correction is required.

The use of the term “Sumitomo EME-G750 and G760” in page 9, paragraph 0041 line 25, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 10-13 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is indefinite by lack of antecedent basis in reciting, “each of the second heads” because no heads have been previously defined in parent claim 1 or in other limitations of claim 2 (bolded for emphasis). As per the plain-meaning of rivet1 there appears to be an end with a head and the opposite headless end. Even with the plain-meaning of rivet, the aforementioned limitation is entirely unclear.  	
Claim 2 is indefinite by being unclear in reciting, “another of the metallization layers” (bolded for emphasis). Because of the deletion of “one of the metallization layers” from parent claim 1 the “another” limitation is missing a comparison and is therefore entirely unclear. 
Claim 3 is indefinite for the same reasons as claim 2 with respect to the second heads. 
Dependent claim 4, does not alleviate the indefiniteness from claim 3 and is further rejected for incorporating the indefiniteness from claim 3. 

Claim 10 is indefinite by lack of antecedent basis in reciting, “each of the shanks” because no shanks have been previously defined in parent claim 9 or in other limitations of claim 10 (bolded for emphasis). As per the plain-meaning of rivet2 there appears to be an end with a head and the opposite headless end. Even with the plain-meaning of rivet, the aforementioned limitation is entirely unclear.  	
Claim 10 is indefinite by being unclear in reciting, “another of the metallization layers” (bolded for emphasis). Because of the deletion of “one of the metallization layers” from parent claim 9 the “another” limitation is missing a comparison and is therefore entirely unclear. 
Claim 11 is indefinite for the same reasons as claim 2 with respect to the shanks. 
Claim 11 is indefinite for the same reasons as claim 2 with respect to another of the metallization layers. 
Claim 11 is indefinite by lack of antecedent basis in reciting, “the conductor traces” because parent claim 1 and other limitations of claim 11 do not define any traces. 
Claim 12 is indefinite by lack of antecedent basis in reciting, “each of the second heads” because no heads have been previously defined in parent claim 9 or in other limitations of claim 12 (bolded for emphasis). As per the plain-meaning of rivet3 there appears to be an end with a head and the opposite headless end. Even with the plain-meaning of rivet, the aforementioned limitation is entirely unclear.  	
Dependent claim 13, does not alleviate the indefiniteness from claim 12 and is further rejected for incorporating the indefiniteness from claim 12. 

Claim 19 is indefinite by lack of antecedent basis in reciting, “each of the second heads” because no heads have been previously defined in parent claim 18 or in other limitations of claim 19 (bolded for emphasis). As per the plain-meaning of rivet4 there appears to be an end with a head and the opposite headless end. Even with the plain-meaning of rivet, the aforementioned limitation is entirely unclear.  	
Claim 19 is indefinite by being unclear in reciting, “another of the metallization layers” (bolded for emphasis). Because of the deletion of “one of the metallization layers” from parent claim 18 the “another” limitation is missing a comparison and is therefore entirely unclear. 
Claim 20 is indefinite for the same reasons as claim 19 with respect to the second heads. 
Dependent claim 21, does not alleviate the indefiniteness from claim 20 and is further rejected for incorporating the indefiniteness from claim 20. 
	It is recommended that Applicants carefully review the claims and make corrections accordingly because the claims serve a public notice function.  see Memorandum from John Love, Deputy Commissioner for Patent Examination Policy, to Technology Center Directors and Patent Examining Corps (Sept. 2, 2008), available at http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/section_112_2nd_09_02_2008.pdf (“The primary purpose of the definiteness requirement for claim language is to ensure that the scope of the claims is clear so that the public is informed of the boundaries of what constitutes infringement of the patent.”).
Because of the numerous issues suffered in these claims, the Office will not apply prior art because it would require speculative assumptions as to what was intended.  In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language.); see also In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970) ("If no reasonably definite meaning can be ascribed to certain terms in the claim, the subject matter does not become obvious-the claim becomes indefinite.").  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims (1, 5-8, 26) & (9, 14-17, 27) & (18, 22-25, 28) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210020584 A1 to Yu et al. (“Yu”).  
	Regarding independent claim 1, Yu teaches a semiconductor chip package (i.e., see title), comprising:
a fan-out redistribution layer (RDL) structure (i.e., at least Figures 8 and 12 illustrate integrated fan-out “InFO” packages) including plural stacked polymer layers 124, 128, 132 and 136 (“dielectric layers”; Figure 8; paragraph 0031. Paragraph 0034 state that 124 may be polyimide in at least one embodiment. Paragraph 0044 states that 128 may be made in same way as 124. Paragraph 0047 states that 132 may be made in same way as 124. Paragraph 0050 states that 136 may be made in same way as 124), plural metallization layers 126, 130,134 & 140 (“metallization patterns” & “sealing ring layers”; Figure 8; paragraph 0031. Paragraph 0037 states, “The combination of the conductive material and underlying portions of the seed layer form the metallization pattern 126 and the first sealing ring layers 140A”), and plural conductive vias (i.e., see Figures 9A-9E such that the width W2 of 140A-140D may be considered the vias) that bond together adjacent metallization layers (i.e., see Figures 9A-9E such that the width W3 of 140A-140D define the contacts or pads that make up the metallization layers) of the metallization layers forming plural rivets (i.e., rivets may be considered any combination of 140A+140B+140C+140D) that resist delamination of one or more of the polymer layers (i.e., as stated throughout specification (e.g., paragraph 0085), the sealing rings prevent cracks from spreading and therefore reduce the chances of peeling and delamination). 
	Regarding claim 5, Yu teaches one or more semiconductor chips 50 (“integrated circuit chips”; Figure 8, paragraph 0051. In other embodiments see Figures 15-16, paragraph 0058-0059, there are die packages mounted to the claimed fan-out RDL structure) mounted on the fan-out RDL structure.
	Regarding claim 6, Yu teaches a molding layer (i.e., as per Figure 8 the molding layer may be encapsulant 120 as per paragraph 0030. In other embodiments see Figures 15-16, paragraph 0058-0059, there are die packages mounted to the claimed fan-out RDL structure that have molding material 214 as per paragraph 0065 that covers the dies and is on/over the sealing rings. Given the broadest reasonable interpretation, there may be intervening layers) positioned on the fan-out RDL structure and at least partially encapsulating the one or more semiconductor chips.
Regarding claim 7, Yu teaches wherein the rivets are electrically floating (i.e., as stated in paragraph 0033, “The sealing rings 140 are electrically non-functional, e.g., are electrically isolated from the integrated circuit dies 50, the metallization patterns 126, 130, and 134, and the UBMs 138.”).
Regarding claim 8, Yu teaches wherein the rivets are not electrically floating (i.e., as illustrated in Figure 8 there is a section labeled “9” in Figure 8 that contains the sealing rings. This is the zoomed-in perspective of Figure 9A-9E. It is also acknowledged by the Office that the sealing rings widths W2 and W3 are expressly selected to prevent cracks from spreading that cause delamination and peeling. However, as per Figures 9A-E in combination with Figure 8 and Figure 15 -- it appears that metallization layers 126, 130, and 134 form metal interconnects that are electrically connected. It appears that this layer may also further prevent cracks from spreading and thereby prevent delamination and peeling. This would be the parts of 126, 130 and 134 that are closest to 140 sealing ring, as also illustrated in Figure 9A-9E, for each 122C. As per Figure 15 the electrical connection of parts 126, 130 and 134 closest to 140 sealing ring are electrically connected to the die 50 or the die packages 200. These are located at the edge of the center region closest to 140 sealing ring.  It appears that this would stop delamination. Further, with respect to the claimed structure that stops delamination of new claims 26-28: these structures, as described supra for claim 8, appear to be close to the edge thereby being in the required location and have shanks and heads thereby having the required claimed structure to stop peeling).
Regarding claim 26, Yu teach wherein each of the plural rivets includes a first head (i.e., see Figure 9E: any part of the sealing ring 140A-140D that has a W3 width), a second head (i.e., see Figure 9E: any other part of the sealing ring 140A-140D that has a W3 width) and a shank (i.e., see Figure 9E: any part of the sealing ring 140A-140D that has a W2 width) connected between the first head (i.e., as defined, supra) and the second head (i.e., as defined, supra), the first head (i.e., as defined, supra)  being part of one of the metallization layers (i.e., as explained, supra. As stated throughout specification 140A-140D are formed concurrently with respective horizontal metallization layers), the shank (i.e., as defined, supra) including at least one of the conductive vias (i.e., for instance 140C includes a W3 portion and a W2 portion) and at least one part of another of the metallization layers (i.e., for instance 140C includes a W3 portion and a W2 portion).

Regarding independent claim 9, refer to claim 1 rejection supra, including wherein each of the metallization layers includes plural conductor pads (i.e., see Figure 9E: any part of the sealing ring 140A-140D that has a W3 width).
	Regarding claim 14, refer to claim 5 rejection, supra. 
	Regarding claim 15, refer to claim 6 rejection, supra. 	
	Regarding claim 16, refer to claim 7 rejection, supra.
	Regarding claim 17, refer to claim 8 rejection, supra.
	Regarding claim 27, refer to claim 26 rejection, supra. 
	
	Regarding independent claim 18, refer to claim 1 rejection supra. Claim 18 appears to be the method of forming. All limitations of claim 18 appear to be explained in claim 1 rejection. 
	Regarding claim 22, refer to claim 5 rejection, supra. 
	Regarding claim 23, refer to claim 6 rejection, supra. 	
	Regarding claim 24, refer to claim 7 rejection, supra.
	Regarding claim 25, refer to claim 8 rejection, supra.
	Regarding claim 28, refer to claim 26 rejection, supra. 


Amendments
Applicants should be mindful of the above prior art when making amendments to overcome the 112(b) rejections.  Explanations as to how the newly amended claims avoid the above prior art (as it may or may not relate to later amended claims) would assist the Office in identifying what Applicants believe are the key distinctions.  Applicants’ assistance with respect to discussion of these references as related to the immediate claim amendments made is appreciated in advance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
27 May 2022
/John P. Dulka/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Google definition provided by Oxford Languages: rivet: a short metal pin or bolt for holding together two plates of metal, its headless end being beaten out or pressed down when in place. (https://www.google.com/search?q=rivet+definitino&rlz=1C1GCEA_enUS792US792&oq=rivet+definitino&aqs=chrome..69i57j0i13l3j0i13i30l2j0i13i15i30l3j0i13i30.4257j1j1&sourceid=chrome&ie=UTF-8) 
        2 Google definition provided by Oxford Languages: rivet: a short metal pin or bolt for holding together two plates of metal, its headless end being beaten out or pressed down when in place. (https://www.google.com/search?q=rivet+definitino&rlz=1C1GCEA_enUS792US792&oq=rivet+definitino&aqs=chrome..69i57j0i13l3j0i13i30l2j0i13i15i30l3j0i13i30.4257j1j1&sourceid=chrome&ie=UTF-8) 
        3 Google definition provided by Oxford Languages: rivet: a short metal pin or bolt for holding together two plates of metal, its headless end being beaten out or pressed down when in place. (https://www.google.com/search?q=rivet+definitino&rlz=1C1GCEA_enUS792US792&oq=rivet+definitino&aqs=chrome..69i57j0i13l3j0i13i30l2j0i13i15i30l3j0i13i30.4257j1j1&sourceid=chrome&ie=UTF-8) 
        4 Google definition provided by Oxford Languages: rivet: a short metal pin or bolt for holding together two plates of metal, its headless end being beaten out or pressed down when in place. (https://www.google.com/search?q=rivet+definitino&rlz=1C1GCEA_enUS792US792&oq=rivet+definitino&aqs=chrome..69i57j0i13l3j0i13i30l2j0i13i15i30l3j0i13i30.4257j1j1&sourceid=chrome&ie=UTF-8)